EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The 35 U.S.C. 103 rejections advanced in the previous Office action have been withdrawn in view of applicant’s claim amendments and arguments (see applicant’s arguments at pages 10-11 of the response).  Specifically, although Johnson discloses measuring a distance between an unmilled ground surface and the machine (i.e., cutting apparatus 61; see paragraph [0034]), Johnson does not disclose or suggest measuring a distance value between the unmilled ground surface and the milling drum 3; accordingly, Johnson does not teach or suggest referencing unmilled ground pavement profile data measured by a profile sensor in front of the milling drum to at least one distance value measured between the unmilled ground surface and the milling drum, as required by amended independent claims 16, 26, and 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        01 January 2021